PER CURIAM.
AFFIRMED. See Jackson v. State, 744 So.2d 466 (Fla. 1st DCA), rev. granted, 749 So.2d 503 (Fla.1999); Woods v. State, 740 So.2d 20 (Fla. 1st DCA), rev. granted, 740 So.2d 529 (Fla.1999). As we did in Woods, we certify the following question to the Florida Supreme Court:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, *442CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
MINER, BENTON and BROWNING, JJ., CONCUR.